DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 09 March 2022, in regards to the rejections under the prior art have been fully considered but they are not persuasive.  Rejections under 35 U.S.C. 112 have been obviated in view of Applicant’s amendments to the instant claims, as well as objections to the abstract in view of Applicant’s amendment thereof.
Applicant has not addressed the entirety of the rejection of the claimed invention under the prior art, and appears to attack the references individually, without addressing the Examiner’s obviousness rationale employed by the Examiner, in particular regards to instant independent claims 1 and 17, based on the combination of references and the knowledge of one having ordinary skill in in the art at the time the invention was made, and obviousness rationale applied by Examiner.  The Applicant never formally addresses the Examiner’s obviousness rationale, in regards to the applied prior art, or points out any errors in regards to the obviousness rationale employed by the Examiner.  The Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) 
In addition, Applicant has made at least two false allegations in regards to the outstanding Office Action regarding the Examiner’s statements.   Applicant incorrectly alleges/states on page 12 of the response that: “The Office Action asserts that the apparatus in Al-Khamis discloses the transmission of all transducers at the same time.”  The Examiner never made this statement in the previous Office Action in regards to Al-Khamis. In fact, the Examiner clearly stated that all the transducers are capable of receiving echoes/reflections, which is inherently true.  The Applicant further incorrectly alleges/states: “The Office Action furthermore states that if the apparatus has only one transducer, the tool may be rotated 90 degrees at a time between transmission and receipt of signals to obtain 360 degrees’ coverage.”  Once again, the Examiner never made this statement.  The Examiner used the portion of the Al-Khamis disclosure, in regards to one embodiment, in further regards to the obviousness rationale employed by the Examiner regarding the firing of only one or a single transducer at a time, and subsequently receive echo/reflection, before the rotation of the tool an additional 90 degrees, and that, in this manner, the entire circumference of the borehole (see page 10 of the previous Office Action).  Applicant further alleges that since the Al-Khamis reference does not explicitly state any “need for activating all the transducers to receive one signal” and that Al-Khamis is allegedly “clear on the fact that if a signal is sent from one transducer, the same signal will be received by the same transducer” and refers to Fig. 7 of Al-Khamis.  The Examiner respectfully disagrees for at least three reasons.  First, Fig. 7 of Al-Khamis is a general illustration of the tool operation, and there is no corresponding text within the Al-Khamis disclosure confirming the Applicant’s assertions, thus one cannot rely on the general representations of the Al-Khamis figures to limit the disclosure of Al-Khamis, or provide any evidence in regards to Applicant’s allegation regarding functionality.  Second, Fig. 7 of Al-Khamis also indicates that one of the transducers is not firing and thus transmitting and receiving signals, which is contrary to Applicant’s previous allegations that all transducers are transmitting and receiving.  Third, Fig. 8 of Al-Khamis clearly indicates that some (at least two) of the transmitted signals from the transducers reflect from the surface 
Applicant then attacks the Almaguer reference, alleging, incorrectly, that Almaguer only discloses that “diametrically opposing transducers are firing simultaneously at different time sequences, where the transducers are adapted to receive the signals after a predetermined amount of time.”  This, is in fact, incorrect.  Applicant only refers to one example/embodiment disclosed by Almguer, and ignores the clear disclosure of Amalguer of: wherein each transceiver is linked to a timing-sequencing circuit triggers the sequential firing (emphasis added) of the transceivers (see Summary) and the pulse generator-sequencer combination (90) can fire any of the transceivers in any combination or sequence (emphasis added) as selected by the main controller, thereby allowing greater operational flexibility sequencing of the transmission pulse is based on the fact that there is negligible interference between the four 90 degree quadrants of 
In conclusion, Applicant simply alleges that instant independent claim 17 also cannot be rejected under the applied prior art references and knowledge to those of ordinary skill in the art, by stating: “At least for the reasons discussed above with regard to independent claim 1, Al-Khamis, Almaguer and Pabron fail to disclose performing each of the recited operations in the specific manner recited in claim 17.”  The Examiner maintains the previous prior art rejections regarding instant independent claims 1 and 17, that it would have been obvious to one having ordinary skill in the art to operate the tool, as claimed, based on the common and ordinary skill of those in the art.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 8, 11 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2010/0226206 to Al-Khamis, U.S. 5,164,548 to Angehrn, U.S. 2003/0235114 to Pabron et al.  Al-Khamis discloses a downhole system and method (see entire reference) for determining a position of a lateral/intersection (I, 5, 6, 7) in wellbore/borehole wall which can include casing cemented within the borehole (para 0019 and the entire reference) including a wireline (34); a downhole tool with a housing (38) extending along a longitudinal axis and having a circumference perpendicular/orthogonal to the longitudinal axis and adapted to be lowered and/or raised into/out of a well (3), and a plurality of sonic transceivers (45), mounted on a lateral detector portion (44), each sonic transceiver configured to transmit sonic/acoustic signals from the tool housing and to receiver sonic signals reflected from the borehole wall/casing in a predefined angular segment that is different from the predefined angular segments corresponding to the other sonic transceivers of the plurality of sonic transceivers, wherein the plurality of sonic transceivers are arranged along the circumference of the tool housing having a mutual distance and are configured to transmit sonic/acoustic signals It is believed it is well within the capabilities skilled in the art to devise a suitable method of disposing the tool (38) within the wellbore while making acoustic estimations within the wellbore” (emphasis added) para 0028 and Fig. 6 of Al-Khamis, as well as claim 1 of Al-Khamis, thus meeting all the method step limitations recited in instant independent claim 17 regarding “moving the downhole tool to a first position in the borehole” and “conducting a series of pulse/echo measurements” and “moving the downhole tool to a second position in the borehole” and “conducting a second series of pulse/echo measurements at the second position” in determining the position of the lateral.
The downhole tool and system/method broadly disclosed by Al-Khamis has all of the structure recited in the instant independent claims, and thus can functionally perform the method only one first sonic transceiver of the plurality of sonic transceivers transmits, during a first pulse time, sonic signals, and each of the plurality of sonic transceivers are configured to receive (Issue A), during a pre-set first echo time period subsequent to the first pulse time, the reflected sonic signals from the borehole wall or borehole casing (Issue B), and wherein only one second sonic transceiver of the plurality of sonic transceivers neighbouring the first sonic transceiver transmits, during a second pulse time subsequent to the pre-set first echo time period, sonic signals and each of the plurality of sonic transceivers are configured to receive (Issue A), during a pre-set second echo time period subsequent to the second pulse time, the reflected sonic signals from the borehole wall or borehole casing (Issue B), and wherein an absence of the received reflected sonic signal, during the pre-set first echo time period or the pre-set second echo time period, indicates a lateral (Issue C) (as recited in instant independent claims 1 and 17).  Each of the above identified Issues A, B and C will be addressed below, and rendered obvious to employ by one having ordinary skill/knowledge in the art at the time the invention was made.
In regards to Issue A, the specific claim limitations regarding sequencing of transmitting and receiving (by only one or all transceivers, and/or, subsequently, by only a second neigbouring one or all transceivers (as recited in instant independent claims 1 and 17), Al-Issue A, provided the entire circumference (360 degrees) of the wellbore wall is evaluated to indicate a lateral, which may be located at some portion/segment of the well circumference.  Al-Khamis states in para 0019 that acoustic/sonic signals are generated by transceivers within the primary wellbore (3) and reflected from the wellbore wall (2), where receivers/transceivers receive the reflected/echo acoustic/sonic signal and that signals reflecting from the wellbore wall within the primary wellbore have “signatures” different from the signatures of signals reflecting from the wellbore wall within the lateral wellbores (5, 6, 7).  Furthermore, it appears from Figs. 7 & 8 of Al-Khamis that any/all transceivers are transmitting and receiving reflections/echoes to determine the location of the lateral, and, any/all of the transceivers would inherently receive any/all reflections/echoes, especially in regards to Fig. 8, where the reflections/echoes from the lateral (I) will alter direction after reflection, and thus can/will be inherently received (or not received if the reflected signals never return to the tool’s transducers) by another transceiver that didn’t transmit the original signal that was reflected/deflected altered direction.  In specific regards to only one transceiver transmitting at a time in the claimed sequence (i.e. first transceiver then a only one second/neighbouring Issue A.
The above obviousness rationale in regards to Issue A and Al-Khamis is supported by Angehrn.  Angehrn disclose a downhole tool, system/method (see entire reference), employing many of the same elements as Al-Khamis, wherein the downhole tool includes a plurality of sequential firing (emphasis added) of the transceivers (see Summary) and the pulse generator-sequencer combination (90) can fire any of the transceivers in any combination or sequence (emphasis added) as selected by the main controller, thereby allowing greater operational flexibility sequencing of the transmission pulse is based on the fact that there is negligible interference between the four 90 degree quadrants of wellbore, and that a firing cycle utilizing diametrically opposed transceivers (i.e. first transceiver and a second neighbouring transceiver) and that the time interval/period between firing of each transceiver can be as short as the individual circuit and its components allows, and that after/subsequent a time/delay period follows prior to pulsing the next transceiver(s) in the next firing sequence (col. 4, lines 60 to col. 5, line 65), as well as the firing a sonic signal via only one transceiver and listening for reflections/echoes, with each of the plurality of transceivers (see Figs. 11a-14a).  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the recited operational steps recited in Issue A, as taught by Angehrn, in the downhole tool and method disclosed by Al-Khamis, which would further improve signal-to-noise ratio of the reflected/echo signals by measuring said signals individually (only one, then a second neighbouring one, after a time delay/period, as directly reflected signals, as well as each separate/sequential excitation of a transceiver, via the timing means to prevent secondary signal detection, thereby providing an improved, relatively high resolution image of 
In specific regards to Issue B, with the disclosures of Al-Khamis and Angehrn, along with the knowledge of one having ordinary skill in the art would employ a first and/or second pre-set echo time periods (i.e. a maximum predetermined time) subsequent to the first and second pulse times, respectively, of the reflected sonic signals from the borehole wall, since depending on the angle of the lateral wellbore relative to the primary wellbore, a transmitted signal can be lost/not reflected and disappear (resulting in an infinite reflection/echo time period) into the lateral wellbore, and thus employing a pre-set echo/reflection time period, that is, setting a maximum predetermined/pre-set echo/reflection time period to wait for the return/reflected signal, would be an obvious implementation in the determination of laterals.  In addition, Angehrn further discloses that sample noise level, determined after the arrival of the reflected echo signal, is used to estimate a minimal delay period (i.e. a pre-set echo time period) between subsequent/sequential firing cycles to ensure minimal noise from prior transmissions will be present when the next firing cycle is commenced (see Background and of Angehrn and col. 5, line 39 to col. 7, line 2).  This is further evidence that is known to those of ordinary skill in the art at the time the invention was made to employ pre-set echo/reflection time periods/delays, to improve the imaging of the wellbore wall employing sonic signals.
The above obviousness rationale regarding Issue B is also further evidenced by Pabron et al. Pabron et al. discloses a downhole tool and method to employ sonic signals (transmitted and received reflections/echoes) to evaluate subsurface properties (wellbore caliper/shape) and tool orientation (see entire reference) wherein the sonic transceivers receive echoes/reflections, during a subsequent pre-set echo time periods (between minimum and maximum transit time 
In specific regards to Issue C, Al-Khamis, as pointed our previously in regards to Issue A, broadly discloses in para 0019 that the sonic signals reflecting from the wellbore wall within the primary wellbore will have “signatures” different from the “signatures” of signals reflecting from the wellbore wall within the lateral wellbores, 5, 6, 7.  One of ordinary skill in the art at the time the invention was made would understand that the “signatures” of the reflected acoustic signal would include any aspect of the reflected signal, including amplitude size/magnitude, frequency, wavelength, travel time, etc., and as such, if a reflected signal is not received, which is equivalent to a reflected signal having an amplitude of zero magnitude and/or infinite travel time, which would indicate the transmitted sonic signal was lost into the lateral, and never reflected from any internal lateral surfaces.  Al-Khamis further disclose in para 0029 and Fig. 8, that the generated signals (56a, 56b) directed towards the intersection/lateral (I), are shown extending past the line representing the primary wellbore WP into the wellbore wall WL within the lateral wellbore (5) will, according to Snell’s law, have a primary component directed at an angle with respect to the transceiver (45) that generated the signals (56a, 56b), and accordingly, the “signatures” of magnitude (i.e. amplitude) and travel time detected for the reflected signals L will differ in travel time and signal magnitude/amplitude a signal reflected from the primary wellbore wall WP, and as such, the location of the intersection I between the primary wellbore (3) and any of the lateral wellbores may be identified through analyzing the reflected acoustic signal data.   Clearly, one of ordinary skill in the art understand, and an understanding of Snell’s law, that depending on the relative angle of the lateral wellbore that intersects the primary wellbore, for example, close to 90 degrees, there would be an absence of a reflection/echo (thus, effectively, a reflected signal having an amplitude of zero magnitude) of the transmitted sonic signal (i.e. an infinite travel time), since the transmitted sonic signal would simply enter the lateral wellbore and never return, since there would be no surface in the lateral wellbore to create a reflection/echo signal back to the sonic transceiver(s), since, as Snell’s law also dictates, that there exists a “critical angle” that, below which, the signal is only internally reflected, and does not become refracted/reflected back to the origin source of the signal. The above reasoning by one of ordinary skill in the art is suggested by Fig. 8 of Al-Khamis, which shows reflected/echo signals (58a, 58b) which, depending on the orientation of the lateral relative to the primary wellbore, may never return to any of the plurality of transceivers (45), thus indicating a lateral.  Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ these limitations, in regards, of employing pre-set echo time periods (i.e. a maximum predetermined/pre-set travel time, as taught by Pabron et al.), which when exceeded, would indicate the transmitted signal entered the lateral, and did not return (failing to produce a reflection/echo being detected by one or more of the transceivers), thus indicating a lateral, thus modifying and/or supplementing the disclosure of Al-Khamis, Angehrn and Pabron et al., so that laterals can be identified/determined more easily, regardless of their angle/orientation to the Issues A, B and C have been met, employing the disclosures of Al-Khamis, Angehrn and Pabron et al. and obviousness rationale and ordinary skills/knowledge in the art, at the time the invention was made.
Claims 2, 3, 11 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2010/0226206 to Al-Khamis, U.S. 5,164,548 to Angehrn and U.S. 2003/0235114 to Pabron et al. as applied to claims 1 and 17 above, and further in view of U.S. 2009/0166035 to Almaguer and “Downhole Measurements in the AND-1B Borehole, ANDRILL McMurdo Ice Shelf Project, Antarctica” to Morin et al.  Al-Khamis, Angehrn and Pabron et al. disclose a downhole and methodology having all of the previous elements and/or method steps.  Al-Khamis, Angehrn and Pabron et al. do not explicitly disclose the downhole tool and/or method further including a magnetic profiler for measuring a magnetic profile of the borehole casing and wherein the magnetic profiler is configured to apply a magnetic field and measure a change in the magnetic field (as recited in instant dependent claim 2; wherein the change in the magnetic field is measured as a function of an interaction between the borehole casing and the magnetic field (as recited in instant dependent claim 3); wherein the sonic transceivers are configured to transmit sonic signals having different predefined amplitudes and phases (as recited in instant dependent claim 11); or further including recording a magnetic profile for each transceiver based on the received reflected sonic signals by the sonic transceivers and combining several recordings by the sonic transceivers having matching recorded magnetic profiles (as recited in instant dependent claim 18).  Almaguer discloses a downhole tool and system/method (see entire reference) generating radial survey images of a borehole/wellbore to properly orient downhole operational tools in the desired direction(s); including acoustic sonde/tool (46) being .
Almaguer further discloses a magnetic profiler (electromagnetic or induction sonde (31), the tool string may include on or more orienting devices including a focused magnetic device, or one or more magnetometer-based sensors (paras 0021, 0060, 0065) capable of measuring a profile of a borehole casing or of being a casing collar locator.  It would have been obvious to  one having ordinary skill in the art at the time the invention was made to modify the downhole tool, system/method disclosed by Al-Khamis, Angehrn and Pabron et al., employing the downhole tool, system and method disclosed by Almaguer, thus having a downhole tool including both a magnetic profiler capable of measuring a profile the borehole casing and/or detecting a casing collar, and a focused acoustic sonde capable of measuring a profile of the borehole casing to radially a downhole operational tools in order to collect data downhole in generating radial surveys, thus as a function of an interaction between the borehole casing and the magnetic field, thus providing a downhole tool and system/method of worth that uses various known techniques for data collection downhole that can be conveyed via wireline, coiled tubing, rigid pipe (tough logging condition (TLC) or logging while drilling (LWD) (para 0015), as well as, to detect other anomalies, flaws, features or geometries of the inner or outer diameter of the wellbore, thus providing a tool and system/method of worth that can obtain a scan or compilation of unique signals in surveying or inspecting boreholes circumferentially (para 0075), thus meeting all limitations recited in instant dependent claims 2 and 3.
As to instant dependent claim 18, Morin et al. disclose making a comprehensive set of downhole measurements (see entire reference) collected (see abstract), wherein recording a .





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861